Allowance

This communication is in response to communication filed on 05/06/2021.
Claims 1-20 are allowed.
Best U. S cited reference (s):
Spivack et al, US Pub No: 2013/0298,084 teaches: Targeted advertising based on trending aggregated personalized information streams is disclosed. The method of targeted advertising, which can be implemented on a system includes receiving a topic from a user, wherein the user wants to present advertisements on social media platforms related to the topic, retrieving social media messages that relates to the topic from the social media platforms, identifying trending keywords associated with the social media messages that relates to the topic, and/or presenting the advertisement including the trending keywords on the social media platforms . 

Examiner's statement of reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art cited here or in any previous office action fully anticipates nor renders the claim (s) obvious either alone or in combination.
Independent claim 1  recites the limitations of:  A method for modifying contents of a graphical user interface of a user computing device in response to an individual user interaction  with the graphical user interface, the method comprising: detecting, by a processor of a computing system, the individual user interaction on a social media channel by a user interfacing with the graphical user interface of the user computing device, wherein a type of content of the individual user interaction is determined in response to the detecting; analyzing, by the processor, the type of content of the individual user interaction to determine a topic of the individual user interaction with the post on the social media channel; determining, by the processor, that the topic of the individual user interaction corresponds to one or more keywords associated with a digital promotion, which triggers a distribution of the digital promotion in response to the individual user interaction with the graphical user interface; augmenting, by the processor, the graphical user interface of the user computing device by displaying the digital promotion to the social media channel, thereby modifying the graphical user interface of the user computing device so that the graphical user interface of the user computing device displays the digital promotion in response to the interaction alongside the individual user interaction; and S/N: 16/178,0592prior to augmenting the graphical user interface to display the digital promotion, modifying, by the processor, the digital promotion initially selected to adjust for tendencies and previous engagement statistics of the user.
Therefore, the combination of claims 1-20 presented here are clearly novel, non-obvious and allowable.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682